                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CARL KELLY,                                   Case No. 19-cv-03138-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.
                                                                                             Re: Dkt. Nos. 2, 3, 4, 8
                                  10     P. SULLIVAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          James Carl Kelly, a California prisoner, filed this action and applied to proceed in forma

                                  14   pauperis. On August 9, 2019, the court ordered Kelly to show cause why in forma pauperis status

                                  15   should not be denied and the action should not be dismissed under 28 U.S.C. § 1915(g), which

                                  16   provides that a prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if

                                  17   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                  18   an action or appeal in a court of the United States that was dismissed on the grounds that it is

                                  19   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

                                  20   is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The order to show

                                  21   cause identified three prior dismissals that appeared to count under § 1915(g) and noted that Kelly

                                  22   did not appear to be in imminent danger. The order further stated that, in the alternative to showing

                                  23   cause why § 1915(g) should not apply, Kelly could avoid dismissal by paying the full $400.00 filing

                                  24   fee by the deadline. Docket No. 13.

                                  25          Kelly did not respond to the order to show cause. He has not provided any reason not to

                                  26   impose the restrictions of § 1915(g) on him.

                                  27

                                  28
                                   1           Each of the three earlier dismissals identified in the order to show cause counts as a dismissal

                                   2   for § 1915(g) purposes. Kelly has not paid the filing fee, has not shown that any of the prior

                                   3   dismissals could not be counted under § 1915(g), did not appear to be in imminent danger of serious

                                   4   physical injury at the time he filed his complaint, and does not otherwise show cause why this action

                                   5   could not be dismissed. For the foregoing reasons, Kelly’s in forma pauperis application is

                                   6   DENIED. Docket Nos. 4, 8. This action is DISMISSED for failure to pay the filing fee. The

                                   7   dismissal is without prejudice to Kelly asserting his claims in a new complaint for which he pays

                                   8   the full filing fee at the time he files that action.

                                   9           Kelly’s motion to amend to provide the name of a defendant in his complaint is GRANTED.

                                  10   Docket No. 2. The amendment is inconsequential, however, because the action is being dismissed.

                                  11           Kelly’s motion for entry of default is DENIED because this action is being dismissed.

                                  12   Docket No. 3.
Northern District of California
 United States District Court




                                  13           The clerk shall close the file.

                                  14           IT IS SO ORDERED.

                                  15   Dated: October 3, 2019

                                  16                                                           ______________________________________
                                                                                               SUSAN ILLSTON
                                  17                                                           United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                               2
